Wiggins, J.
(concurring)
¶44 I concur in the court’s unanimous decision to disbar Donald Peter Osborne from the practice of law. I write separately to express my opinion that the court should never have granted review of Osborne’s case. If Osborne did not even care enough to appeal to the Washington State Bar Association Disciplinary Board (Board), we should not have granted him the right to appeal to this court.
¶45 The beginning point of analysis is the Rules for Enforcement of Lawyer Conduct’s (ELC) description of the right of a respondent attorney to appeal. Under ELC 12.2 (“Methods of Seeking [Supreme Court] Review”), there are two ways for a party to appeal a written opinion or order entered by the Board under ELC 11.12(e): (1) review as a matter of right and (2) discretionary review. ELC 12.2(a). For appeals “as a matter of right,” the ELCs state that “[t]he respondent lawyer or disciplinary counsel has the right to appeal a Board decision recommending suspension or disbarment. There is no other right of appeal.” ELC 12.3(a).
¶46 Since the only appeal permitted by ELC 12.3(a) is “a Board decision recommending suspension or disbarment,” we look to determine when such a board decision is made. ELC 11.12, titled “Decision of Board,” describes the process of reaching a board decision. To begin with, “[b]oard review is based on the hearing officer’s Decision, the parties’ briefs filed under rule 11.9, and the record on review.” ELC 11.12(a). After consideration, the Board must enter a written order or opinion. ELC 11.12(e). Clearly, if there is an appeal and the Board follows these procedures, there is a board decision that can be appealed to our court.
*208¶47 But Osborne did not appeal the hearing officer’s decision to the Board. When neither party appeals, the Board’s only role is to decide whether to grant sua sponte review. ELC 11.3(a). For the Board’s consideration, the only record before it for review is the hearing officer’s decision. ELC 11.3(a). The Board does not receive or consider hearing transcripts, exhibits, or briefing from the parties. ELC 11.3(a). The Board, considering only the hearing officer’s decision, “should order sua sponte review only in extraordinary circumstances to prevent substantial injustice or to correct a clear error.” ELC 11.3(d). If the Board declines sua sponte review, “the hearing officer’s recommendation becomes the final decision upon entry of the Board’s order declining review.” ELC 10.16(d). By declining sua sponte review, the Board did not make a “decision recommending suspension or disbarment.” Thus, there was no right to appeal its declination.
¶48 Significantly, the Board includes not just lawyers, but four nonlawyer members as well. ELC 2.3(b). By skipping board review, Osborne has evaded public participation in the consideration of his case.
¶49 The court’s opinion grants Osborne yet another favor when the court employs the same standard of review afforded to a lawyer appellant who has properly appealed to the Board and then to this court. Majority at 203-04. This is inappropriate because the issue is not whether the hearing officer’s decision was right or wrong, but whether the Board should have found that sua sponte review was required to “prevent substantial injustice or to correct a clear error.” ELC 11.3(d). This is a more stringent standard than the standard we employ when a lawyer appeals to the Board and then to this court. As a result, there is little difference between the majority’s full analysis of Osborne’s appeal and the analysis we afford a proper appeal through the Board to this court.
¶50 Finally, denying Osborne’s appeal of the Board’s denial of sua sponte review does not deprive Osborne of one *209last opportunity for review by this court. ELC 12.2(b) reserves to the court the ability to grant our own sua sponte review: “This rule does not affect the Court’s power to review any Board decision recommending suspension or disbarment and to exercise its inherent and exclusive jurisdiction over the lawyer discipline and disability system.” This court reviews every decision recommending suspension or disbarment and decides whether to grant sua sponte review of any decision recommending suspension or disbarment. Accordingly, instead of reviewing whether the Board appropriately denied sua sponte review, we should be exercising our own discretion to deny sua sponte review by this court.
¶51 For all these reasons, I would have denied review. But despite my disagreement with the decision to grant review, I respectfully concur in the result.
Madsen, C.J., concurs with Wiggins, J.
After modification, further reconsideration denied January 20, 2017.